DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-35, 20-35, 1-5 and 9-20, and 1-2 and 5-13 and 16-17 respectively of U.S. Patent Nos 11236854, 10976000, 10422467, and 10274125. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior claims either anticipate the claims in the current application or recite differences which would have been obvious to a person having ordinary skill in the art before the time of filing (e.g. the current claims indicate that the inclined edges of the mounting plate are opposite from each other, but such opposed inclined edges are extremely common in quick mounting plates as many such plates adhere to the ARCA/Swiss standard which uses such a structure to enable clamping).
Claim 1 of the application corresponds to claims 20, 20, 1, and 1 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 2 of the application corresponds to claims 21, 21, 2, and 2 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 3 of the application corresponds to claims 22, 22, and 3 of patents 11236854, 10976000, and 10422467 respectively.
Claim 4 of the application corresponds to claims 23, 23, and 4 of patents 11236854, 10976000, and 10422467 respectively.
Claim 5 of the application corresponds to claims 24, 24, and 5 of patents 11236854, 10976000, and 10422467 respectively.
Claim 6 of the application corresponds to claims 25, 25, 9, and 5-6 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 7 of the application corresponds to claims 26, 26, 10, and 7 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 8 of the application corresponds to claims 27, 27, 11, and 8 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 9 of the application corresponds to claims 28, 28, 12, and 9 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 10 of the application corresponds to claims 29, 29, 14, and 10 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 11 of the application corresponds to claims 30, 30, 15, and 1 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 12 of the application corresponds to claims 31, 31, 16, and 16 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 13 of the application corresponds to claims 32, 32, 17, and 17 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 14 of the application corresponds to claims 33, 33, 18, and 11 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 15 of the application corresponds to claims 34, 34, 19, and 12 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 16 of the application corresponds to claims 35, 35, 20, and 13 of patents 11236854, 10976000, 10422467, and 10274125 respectively.
Claim 17 of the application corresponds to claim 20 of patent 11236854.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action, or the rejections were overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852